—Appeal by the defendant from a judgment of the Supreme Court, Queens County (LeVine, J.), rendered June 25, 1990, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, there is no evidence in the record which indicates that the defendant was punished for exercising his right to a trial (see, People v Brown, 157 AD2d 790). Nor does the record support the defendant’s argument that the court relied upon hearsay in determining the defendant’s sentence. Accordingly, we decline to disturb the sentence imposed (see, People v Delgado, 80 NY2d 780). Sullivan, J. P., Rosenblatt, Lawrence and O’Brien, JJ., concur.